Citation Nr: 1001089	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  99-06 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for stress 
incontinence. 

2.  Entitlement to service connection for a disability 
manifested by memory loss, to include as due to an 
undiagnosed illness. 

3.  Entitlement to service connection for a rash of the 
chest, arms, shoulders, and legs, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to March 
1991.  She had service in the Army Reserve from March 1991 to 
December 1996, with active service in the Southwest Asia 
Theater of operations during the Persian Gulf War from 
January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In July 2000, the Board remanded the case to the RO for 
further evidentiary development.  In September 2006, the case 
was again remanded to the RO for still further evidentiary 
development.  A supplemental statement of the case (SSOC) was 
issued in May 2009, and the claim has been returned to the 
Board for appellate consideration.  

The issue of entitlement to service connection for a rash of 
the chest, arms, shoulders, and legs, to include as due to an 
undiagnosed illness, is addressed in the REMAND portion of 
the decision below.  


FINDINGS OF FACT

1.  The Veteran's stress incontinence was not manifested 
during active service or for several years thereafter; and 
her chronic urinary incontinence has not been objectively 
shown to be etiologically related to military service.  

2.  The Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

3.  The Veteran has been shown to suffer from a chronic 
disorder characterized by memory loss, the cause of which has 
not been definitively attributed to any specific medical 
diagnosis.  


CONCLUSIONS OF LAW

1.  The Veteran does not have stress incontinence that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).  

2.  The Veteran's memory loss is as likely as not a 
manifestation of an undiagnosed illness that was incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1117, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a statement 
of the case (SOC) or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

While the notices provided to the Veteran in March 2003 were 
not given prior to the first RO adjudication of her claims, 
the notice as provided by the RO prior to the transfer and 
recertification of the case to the Board complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  An additional letter was issued in September 
2006.  Those letters informed the Veteran of what evidence 
was required to substantiate the claims, and of her and VA's 
respective duties for obtaining evidence.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
to submit additional evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  It also appears that all obtainable evidence 
identified by the Veteran relative to her claims has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a proper disposition of this appeal.  It 
is therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notice.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the 
duty-to-assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor her representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Veteran was afforded 
examinations in December 1997, April 2003, and October 2008.  
The reports reflect that the examiners solicited symptoms 
from the Veteran, examined the Veteran, and provided 
diagnoses consistent with the record.  Therefore, these 
examinations are adequate.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  

II.  Factual background.

The records show that the Veteran served on active duty from 
December 1990 to March 1991, including service in Southwest 
Asia during the Persian Gulf War from January 13, 1991 to 
March 18, 1991.  

On the occasion of a Persian Gulf examination in February 
1995, the Veteran complained of a rash, bilateral in onset; 
she also complained of stress incontinence when lifting, 
which began one month after returning from Desert Storm.  An 
April 1995 treatment report reflects a clinical finding of 
pruritis secondary to inflammation, hyperpigmentation, and 
chronic folliculitis; a notation of stress incontinence was 
also reflected.  

The Veteran's claim for service connection for Persian Gulf 
illnesses was received in October 1997.  Submitted in support 
of her claim was the report of a Persian Gulf examination, 
dated in September 1997.  At the time of the examination, the 
Veteran complained of memory loss and decreased 
concentration; she also complained of a rash on the left 
tibia and left arm, which comes and goes.  A VA examination 
report, dated in December 1997, reflects diagnoses of macular 
rash, most likely related to xerosis, and stress incontinence 
requiring changing a pad 2 to 3 times a day.  The examiner 
also noted that no significant memory loss was found and no 
detailed evaluation was completed.  

VA progress notes dated from June 1998 through October 2000 
show that the Veteran received clinical attention for 
complaints of memory problems and a rash that was diagnosed 
as dermatitis.  During a clinical visit in August 1998, the 
Veteran indicated that she had had memory problems and 
reading problems since the Gulf war.  When seen in March 
1999, the Veteran complained that the memory problems 
affected her ability to function as a nurse.  Following a VA 
examination in November 2000, the examiner stated that there 
was no condition which the Veteran displayed which must be 
attributable to an undiagnosable illness.  The examiner added 
that the memory disorder was not present at the time of the 
examination.  Additional VA treatment reports were received 
in January 2003, which show that the Veteran received follow 
up evaluation for complaints of memory loss and problems with 
urination.  

The Veteran was afforded a VA examination in April 2003.  At 
that time, it was noted that the Veteran reported receiving 
treatment in service in May 1991 for pruritis and urticaria; 
she stated that it was he same rash she had in Desert Storm 
secondary to sandfly fever in January 1991.  At that time, 
she was diagnosed with urticaria drug eruption, most likely 
secondary to Motrin and plantar fasciitis.  The Veteran also 
reported stress incontinence that occurs daily.  The Veteran 
stated that she uses 2 to 3 pads per day, and if she lifts, 
coughs or delays going to the bathroom, she will experience 
incontinence.  Following a physical examination, the reported 
diagnoses included urinary stress incontinence by history 
with normal laboratory results, not at least as likely due to 
military service.  The examiner stated that the problems that 
the Veteran claims occurred in the military in the Persian 
Gulf were not diagnosed and she self treated; therefore, not 
at least as likely due to military experience.  

In April 2004, the Veteran was seen for evaluation of 
increased frequency, urgency and dysuria.  The diagnosis was 
urinary tract infection.  During a counseling session in May 
2004, the Veteran reported continued problems with 
incontinence, which required the use of a diaper.  

Received in January 2005 were medical records from the Social 
Security Administration (SSA).  These records reflect 
treatment for dermatitis.  

The Veteran was seen at a women's health center in December 
2004 for a follow-up evaluation.  At that time, the Veteran 
indicated that she had symptoms of urinary urgency and 
frequency; she reported the need to use diapers.  No history 
of urinary retention was noted.  The assessment was urinary 
incontinence.  

The Veteran was afforded a VA examination in October 2008 to 
evaluate her memory loss.  Evaluation of the Veteran's memory 
loss included review of the claims folder and a neurological 
evaluation in November 2007.  The examiner stated that, based 
on a review of the records and examination of the Veteran, it 
was his opinion that the Veteran's reported complaint of 
memory loss cannot be attributed to a single specific 
diagnosis and is multi-factorial in origin.  The examiner 
stated that, if multiple diagnoses are accepted, then, it was 
his opinion that it is more than 50 percent likely that the 
Veteran's problems with memory loss can be attributed to a 
combination of several diagnosed conditions, both 
neurological and psychological.  The examiner explained that, 
from a neurological and medical standpoint, memory impairment 
in the Veteran could occur as a result of recurrent seizures, 
diffuse cerebrovascular disease, medications, or dementia.  
The examiner noted that the initial clinical description of 
her seizures is consistent with complex partial seizures and 
two out of three electroencephalograms were reported to show 
epileptiform abnormalities, one in the temporal region and 
the other more diffusely, again supporting a diagnosis of 
epilepsy.  Temporal lobe epilepsy is known to be associated 
with memory impairment.  However, based on history, it was 
noted that she has been seizure free for several years and 
her brain MRI did not show evidence of damage to the 
hippocampus, suggesting that although seizures may contribute 
partially to her complaint of memory loss, they cannot 
completely account for it, especially her apparently 
progressive worsening.  

The examiner also noted that several brain MRIs have shown 
multiple white matter lesions, although based on the reports 
there has been no significant change in the number, size or 
distribution of the lesions until August 2007.  This MRI 
finding has been noted to be nonspecific and can occur, among 
other causes, from small vessel disease/multiple lacunar 
infarcts and demyelinating disease, such as multiple 
sclerosis.  The examiner stated that both of these could 
potentially be associated with memory impairment.  The 
examiner stated that the exact cause of the MRI white matter 
lesions and her transient weakness cannot be determined at 
present but, in his opinion, it is most likely vascular and 
this could contribute to the Veteran's memory impairment.  
The examiner noted that psychological factors that could 
contribute to the Veteran's memory loss would be depression 
and post-traumatic stress disorder related to her Gulf War 
experience and rape and torture in 1996; however, the latter 
occurred several years after her initial complaints of 
cognitive difficulties in 1990.  

A neuropsychological evaluation was conducted in November 
2008.  At that time, the examiner stated that the Veteran 
displayed clear cognitive impairments in verbal fluency, 
speed of mental processing, mental flexibility, as well as 
abstract reasoning and hypothesis testing.  She displayed 
widely variable rote verbal memory performance.  Regarding 
memory functioning, the Veteran had declines in verbal memory 
performance and visual memory performance, mainly as changes 
from average to low average memory performance, but 
additionally showing more widely variable rote verbal memory 
performance.  The examiner stated that the neuropsychological 
evaluation confirmed the Veteran's history of progressively 
worsening cognitive function and indicated that this is 
unlikely to be solely from mental health conditions.  She 
therefore does have a cognitive disorder.  

III.  Legal analysis.

Service connection is warranted for a disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. §§ 1110, 
1131.  To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"--the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a Veteran served 
ninety days or more of active service and organic diseases of 
the nervous system become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  

The symptoms must be manifest to a degree of 10 percent or 
more during the presumptive periods prescribed by the 
Secretary or by December 31, 2011.  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multi-symptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2009).  

The Veteran can attest to factual matters of which she had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, her statements regarding medical causation 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Thus, while the veteran is competent to report 
what comes to her through her senses, she does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994)..  Therefore, she cannot provide a competent opinion 
regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a question of fact.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  Stress incontinence

After reviewing the evidence of record, the Board concludes 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for stress incontinence.  
In this regard, service treatment records are completely 
silent with respect to any complaints of, treatment for, or 
diagnosis of stress incontinence.  During her period of 
reserve duty in February 1995 and April 1995, the Veteran 
reported complaints of stress incontinence.  However, the 
service treatment records do not demonstrate a chronic 
disability manifested by stress incontinence in service.  

The Board notes that the Veteran's claimed stress 
incontinence has been diagnosed as urinary stress 
incontinence.  In other words, she has a diagnosed 
disability.  Accordingly, there is no basis for her claim 
that her stress incontinence is due to an undiagnosed illness 
occasioned by service in the Persian Gulf.  In other words, 
the relevant competent medical evidence establishes that the 
Veteran does not have an undiagnosed illness manifested by 
stress incontinence.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
As the Veteran's claimed disorder has been diagnosed, 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  

Direct service connection is also not warranted in this case.  
The Veteran first was diagnosed and treated for urinary 
stress incontinence after she was separated from active 
service.  Further, there is no medical evidence of a nexus 
between the Veteran's urinary stress incontinence and her 
period of active military service.  Rather, following a VA 
examination in April 2003, the VA examiner reported a 
diagnosis of urinary stress incontinence by history with 
normal laboratory results, not at least as likely due to 
military experience.  The examiner reviewed the claims file, 
examined the Veteran, and determined that there was no 
relationship between stress incontinence and military 
service.  The Board attaches significant probative value to 
this opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  
Accordingly, service connection is not warranted.  

In this case, the record indicates that the Veteran served as 
a nurse during service.  Therefore, not only is she competent 
to report symptoms and simple diagnoses, she also has the 
medical expertise to provide certain medical assessments 
which are not simple.  As provided by 38 C.F.R. 
§ 3.159(a)(1), "competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions."  A nurse practitioner--such as the 
Veteran--having completed medical education and training, 
fits within the requirement of section 3.159(a)(1) as one 
competent to provide diagnoses, statements, or opinions.  
However, the Board must still assess the Veteran's 
credibility.  

Further, the level of training, education, and experience of 
the person conducting the examination is a factor that, if 
the Board affords more or less weight to the report because 
of that reason, must be explained in its decision.  See Cox 
v. Nicholson, 20 Vet. App. 563, 569 (2007).  To that end, the 
Veteran was provided a gynecological evaluation in April 
2003, which included a complete review of the claims file.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  

The Board finds that while the Veteran is competent to state 
that she has her claimed symptoms and disabilities, the 
medical opinion of the VA examiner who conducted the VA 
specialty examination is more probative.  Its probative value 
is greater as the opinion was based on an objective review of 
the claims file to include commentary by the examiner on the 
Veteran's history as well as specialized examination of the 
Veteran, which reflected her current medical state and 
included the appropriate testing.  

In sum, the weight of the greater evidence demonstrates that 
the Veteran's urinary stress incontinence was first 
manifested after active military service and is not related 
to her active military service, or to any incident therein.  
As the preponderance of the evidence is against the Veteran's 
claim for service connection for stress incontinence, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Memory loss

The Veteran claims that her memory loss is due to her period 
of service in the Persian Gulf.  Considering the medical 
evidence of record in light of the above criteria, the Board 
finds that service connection for memory loss, pursuant to 
the provisions of 38 U.S.C.A. § 1117, is warranted.  

Significantly, the record clearly contains competent medical 
evidence of current memory impairment.  And, on the occasion 
of the October 2008 VA examination, the Veteran reported that 
she began experiencing memory loss shortly after her return 
from the Persian Gulf in 1991.  After review of the records, 
and examination of the Veteran, the examiner stated that the 
Veteran's reported complaint of memory loss cannot be 
attributed to a single specific diagnosis and is multi-
factorial in origin.  While the examiner provided several 
possible diagnosed problems to which the Veteran's memory 
loss might be attributed, he did not attribute the Veteran's 
memory loss to any specific clinical diagnosis, but instead 
suggested that it was not clear what the underlying cause 
was.  Further, there is no contrary medical opinion as to the 
etiology of the Veteran's memory loss.  

There is no reason to doubt the Veteran's credibility in this 
case, particularly given that her complaints of memory loss 
have been consistent since discharge from service.  The 
medical evidence of record shows that the Veteran has memory 
loss.  Moreover, although the October 2008 examination report 
did not attribute the memory loss to the Veteran's Gulf War 
Service or undiagnosed illness, the examiner also did not 
definitively attribute it to any specific clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (1).  In the absence 
of such attribution, or a clearer showing that it is indeed 
multi-factorial in origin (attributed to diagnosed seizures 
and psychological disability, for example) the Board finds 
that the evidence is in equipoise.  Service connection for 
memory loss based on undiagnosed illness is therefore 
warranted.  

Given the facts of this case, and with resolution of 
reasonable doubt in the Veteran's favor, the Board finds that 
the criteria for service connection for memory loss, as a 
manifestation of undiagnosed illness, under the provisions of 
38 U.S.C.A. § 1117, are met.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for stress incontinence is denied.  

Service connection for memory loss is granted.  


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

The service treatment records indicate that the Veteran was 
seen for complaints of an itchy rash in May 1991; she 
indicated that the rash began in Saudi Arabia in January but 
cleared up within one week of returning in March.  The 
Veteran indicated that she had no problems until May 17th, 
when she developed the "same rash," which returned with 
pruritis and migratory rash involving her scalp and face.  
The assessment was dermatitis, probably allergic.  Another 
treatment report, dated in May 1991, reflects an assessment 
of urticaria, most likely secondary to Motrin.  

On the occasion of a Persian Gulf evaluation in February 
1995, the Veteran complained of a rash.  An April 1995 
treatment report reflects a clinical finding of pruritis 
secondary to inflammation, hyperpigmentation, and chronic 
folliculitis.  The Veteran was afforded a VA examination in 
April 2003.  At that time, it was noted that the Veteran 
reported receiving treatment in service in May 1991 for 
pruritis and urticaria; she stated that it was he same rash 
she had in Desert Storm secondary to sandfly fever in January 
1991.  

The veteran underwent a Gulf War registry examination in 
September 1997.  At the time of the examination, the Veteran 
complained of a rash on the left tibia and left arm, which 
comes and goes.  No pertinent diagnosis was noted.  A VA 
examination report, dated in December 1997, reflects 
diagnoses of macular rash, most likely related to xerosis.  

The Veteran presented at a dermatology clinic in June 2005; 
it was noted that she had a history of multiple medical 
problems and was being seen for evaluation of a facial 
lesion.  The Veteran reported having had the lesion on the 
right side of her face for the past 6 to 9 months; she denied 
pain, pruritis, discharge or change in character.  She also 
denied any other skin complaints.  The assessment was 
questionable basal cell carcinoma of right facial lesion.  A 
September 2006 VA progress note reflects an assessment of 
neoplasm right nasal sidewall and intertrigo.  

Pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a medical 
examination or obtain a medical opinion if the record 
including lay or medical evidence contains competent evidence 
of a disability that may be associated with an event, injury, 
or disease that occurred in service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c) (4) (2009).  In this appeal, there 
is no medical opinion addressing the question of whether 
there exists a medical relationship, if any, between service 
and the Veteran's skin condition; such a medical opinion 
would be helpful in resolving the claim.  See 38 U.S.C.A. 
§ 5103A (d) (2) (West 2002); 38 C.F.R. § 3.159(c) (4) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Although the Veteran underwent a VA examination in April 2003 
that addressed her complaints of a rash among other concerns, 
the Board finds that the Veteran should undergo another VA 
examination that specifically addresses the onset of her 
rash.  An examination is needed in order to obtain an 
informed opinion as to the relationship between the currently 
claimed skin condition and service.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following actions:  

1.  The Veteran should be afforded a VA 
dermatology examination to determine the 
nature and etiology of her claimed skin 
rash, variously diagnosed.  A copy of the 
claims folder and this REMAND must be 
made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

(a).  Based on a review of the claims 
folder and the examination findings, the 
examiner should indicate whether the 
Veteran has a current skin disorder, or 
if no diagnosed disorder if found, 
whether there is chronic skin rash.  

(b) As to any currently diagnosed skin 
disorder involving a skin rash, is it at 
least as likely as not that such disorder 
originated in service or is otherwise 
related to the Veteran's period of 
military service from December 1990 to 
March 1991, or any incident thereof?

(c) If there is no currently diagnosed 
skin disorder, the examiner must:

(i) detail all reported symptoms and 
provide information about the onset, 
frequency, duration, and severity of all 
complaints of any skin rash and indicate 
what precipitates and what relieves these 
complaints;

(ii) determine if there are any objective 
medical indications that the veteran is 
suffering from a skin rash;

(iii) determine if the Veteran's 
symptomatology involving a skin rash is 
part of a medically unexplained chronic 
multi-symptom illness, such as chronic 
fatigue syndrome or fibromyalgia;

(iv) determine if there is affirmative 
evidence that any undiagnosed illness was 
not incurred during active service during 
the Gulf War, or that the undiagnosed 
illness was caused by a supervening 
condition or event that occurred between 
the veteran's most recent departure from 
service during the Gulf War or any other 
cause.  

2.  Thereafter, the RO should 
readjudicate the Veteran's claim in light 
of the additional evidence obtained.  If 
the benefit sought on appeal remains 
denied, the Veteran and her 
representative should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, and any additional 
applicable laws and regulations.  
Thereafter, the Veteran and her 
representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until she receives further notice.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


